DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
IMAGE READING APPARATUS, IMAGE FORMING APPARATUS, METHOD FOR 
DETECTING FOREIGN SUBSTANCE, AND RECORDING MEDIUM COMPRISING USE OF LIGHT IN A FIRST WAVELENGTH RANGE AND A SECOND WAVELENGTH RANGE, DETECTING PRESENCE OR ABSENCE OF A FOREIGN SUBSTANCE BASED ON A DIFFERENCE IN READING LEVEL OF FIRST READ INFORMATION USING A LIGHT IN A FIRST WAVELENGTH RANGE AND ON A DIFFERENCE IN READING LEVEL OF SECOND READ INFORMATION USING A LIGHT IN A SECOND WAVELENGTH RANGE.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: background member (interpretation: ADF background plate and FB background plate are examples of background members.  The ADF background plate 240 is disposed at a position facing the ADF exposure glass 230. The FB background plate 27015 is disposed at a position facing the FB exposure glass 260, which is on page 4.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.), 
imaging device (interpretation: the line sensor group can read visible and near-infrared ray.  the line sensor group 220 includes a red (R) line sensor 221 that reads red light of the visible light, a green (G) line sensor 222 that reads green light of the visible light, and blue (B) line sensor 223 that reads blue light of the visible light.  The line sensor group 220 further includes an infrared (IR) line sensor 224 that reads near-30 infrared ray, which is disclosed on page 9.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) and 
driver (interpretation: driver includes a gear and a belt.  The carriage is moved in the sub-scanning direction via the driver by rotation of the carriage motor, which is disclosed on pages 4 and 9.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.),
image forming device (interpretation: the image forming device executes printing according to the image data that has been subjected to the image processing by the image processing unit, thereby forming a printed image. This is disclosed on page 6.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) in claim 1, 5, 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashide (US Pub 2002/0131648) in view of Potucek (USP 6498867).

CLAIMS  

Re claim 1: Hayashide teaches an image reading apparatus comprising: 
a light source configured to emit at least light in a first wavelength range and light in a second wavelength range different from the first wavelength range (e.g. the invisible light source (infrared) (101) is used to emit infrared light, and the visible light source (102) is used to emit light onto a transparent film (103).  This is taught in ¶ [30] and [31].); 

[0030] As shown in the diagram, image information of a transparent film 103 that is illuminated by an invisible (infrared) light source 101 and a visible light source 102 is reflected by a mirror 106, passed through a lens 107 and formed into an image (that is, focused) on a line CCD that is an image pick-up element aligned in a main scanning direction. The film 103 is moved in a sub-scanning direction by a drive unit 105 via a film mount 104. The images recorded on the film 103 are read by the line CCD 108 as two-dimensional image information.
[0031] However, the difference in wavelength between the invisible (infrared) light from the invisible (infrared) light source 101 and the visible light from the visible light source 102 means that the positions at which the invisible image and the visible image are formed differs, that is, the images come into focus at different locations. Accordingly, the present embodiment uses a focus drive mechanism 110 to drive an image pick-up unit 109 formed by the focusing lens 107 and the line CCD 108, so that the point of focus can be adjusted. As a result, the image information can be read in a state in which the invisible (infrared) image and the visible image are both at optimal focus.

a background member (interpretation: ADF background plate and FB background plate are examples of background members.  The ADF background plate 240 is disposed at a position facing the ADF exposure glass 230. The FB background plate 27015 is disposed at a position facing the FB exposure glass 260, which is on page 4.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) having different light reflectances in the first wavelength range and the second wavelength range (e.g. as seen in figure 6, the transparent film reflects a different light that corresponds to a different magnification of the infrared light and the visible light, which is taught in ¶ [48] and [49].); 

[0048] The focusing optical system of the image processing apparatus of the present embodiment has the partial magnification properties shown in FIG. 6, so the visible image information is output as is while partial magnification of the invisible (infrared) light image information is corrected by a signal processor 111 that is a magnification correction means, after which the invisible (infrared) light image information is output.

[0049] In terms of the input image information shown in FIG. 6, the signal processor 111 labels a reading picture element (pixel) located at the center of the focusing optical system as pixel 0, such that, when correcting position information for an image positioned at x pixels away from the center pixel 0 in a peripheral direction, the pixel has a position y after correction that is expressed in terms of the following formula using correction factors a.sub.0.left brkt-bot.a.sub.n:

y=a.sub.nx.sup.n+a.sub.n-1x.sup.n-1+.left brkt-bot.a.sub.0 (1)


    PNG
    media_image1.png
    332
    378
    media_image1.png
    Greyscale

an imaging device (interpretation: the line sensor group can read visible and near-infrared ray.  the line sensor group 220 includes a red (R) line sensor 221 that reads red light of the visible light, a green (G) line sensor 222 that reads green light of the visible light, and blue (B) line sensor 223 that reads blue light of the visible light.  The line sensor group 220 further includes an infrared (IR) line sensor 224 that reads near-30 infrared ray, which is disclosed on page 9.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to: 
receive reflected light from the background member irradiated with the light in the first wavelength range and generate first read information (e.g. the film density information associated with the visible light in order to adjust parameters of the scanner, which is taught in ¶ [34]-[36].  Next, the scanning by visible light occurs again in order to store the image data captured by the sensor during this process, which is disclosed in ¶ [39].); and 

[0034] In a step S201, the system controller drives a light source activation circuit (not shown in the drawings) that activates the visible light source, moving the process to a succeeding step S202.
[0035] In the step S202, the film density is detected. The drive unit 105 is driven so as to position the central axis of the light within the film image (for example, at or near the center of the film). Data on light intensity is then input from the line CCD 108 and exposure is controlled by gain adjustment so that the input value becomes the correct value. The film is then repositioned at an initial position and the process proceeds to the next step, S203.

[0036] At step S203, the results of the processes conducted at the preceding step S202 are used to determine the drive speed of the drive unit 105 during scanning. That is, when the light intensity is very weak and a sufficient amount of light cannot be obtained by gain adjustment alone, the speed of the drive unit 105 is reduced. When the routine executed by this step S203 is completed the process proceeds to the next step, S204.

[0039] In step S205, scanning by visible light commences. In the event that the scanning range is specified by a command from the external device, the specified range is scanned. The image data that is produced is then stored on an offset RAM. When the routines conducted in step S205 have been completed the process proceeds to a step S206.

receive reflected light from the background member irradiated with the light in the second wavelength range and generate second read information (e.g. the invention teaches producing information from the scanned film using infrared light that is used to produce information about areas that contain dust or scratches, which is taught in ¶ [42] and [43].); and 

[0042] In step S208, scanning by invisible (infrared) light is undertaken, in order to detect the presence of dust and scratch marks on the film, after which the process proceeds to a step S209.
[0043] In a step S209, the information about the areas in which dust and/or scratch marks occur on the film is produced using the invisible (infrared) light image information read in the preceding step S208, after which the process proceeds to a step S210.

However, Hayashide ‘648 fails to specifically teach the features of circuitry configured to: detect presence or absence of a first foreign substance based on a difference in reading level of the first read information generated by the imaging device; and detect presence or absence of a second foreign substance based on a difference in reading level of the second read information generated by the imaging device.  
However, this is well known in the art as evidenced by Potucek.  Similar to the primary reference, Potucek discloses detecting defects (same field of endeavor or reasonably pertinent to the problem).    
Potucek teaches circuitry configured to: 
detect presence or absence of a first foreign substance based on a difference in reading level of the first read information generated by the imaging device (e.g. the invention discloses scanning a film or some other document in the area of the platen, which is taught in col. 5, ll. 58-col. 6, ll. 14 (12).  A piece of dirt or a scratch can be detected based on the difference calculated of a maximum and a minimum pixel value scanned based on visible light, which is taught in col. 7, ll. 11-19 (17), ll. 63-col. 8, ll. 7 (22) and col. 8, ll. 40-col. 9, ll. 12 (25)-(27).  The process of determining a difference between pixel values and determining a defect is explained in col. 9, ll. 13-col. 10, ll. 10 (28)-(31).); and 

(12) FIG. 3 is a flowchart illustrating the overall operation of system 10. In step 100, document 12, such as a film print, is placed on the platen 22 of scanner 16, as illustrated in FIG. 1. In step 102, at least two digital images are captured by data-processing system 18. These two digital images correspond to a first digital image produced by first light source 26 impinging on document 12 and a second digital image produced by second light source 28 impinging on document 12. In one embodiment, sensing device 30 is passed over the entire document before data processing begins. In an embodiment, image data produced by first light source 26 impinging on document 12 is captured. Then the image data produced by second light source 28 impinging on document 12 is captured. Alternatively, first light source 26 and second light source 28 can alternate as sensing device 30 moves in such a way as a portion of document 12 is captured as image data each time the first light source 26 and second light source 28 alternates. In this manner, image and defect information is obtained in a single scan of the entire document 12. In other embodiments, processing can start immediately upon scanning a part of document 12 while other parts of document 12 are scanned. When sensing device 30 is used to capture both digital images, it is inherently in register for both image and defect sensing no matter which light source is used.

(17) FIG. 5a is a simplified illustration of system 10 in accordance with the teachings of the present invention. Illustrated is an image 132 on document 12 with a first defect 134 and a second defect 136, such as a piece of dirt or a scratch. Also illustrated is first light source 26 and second light source 28. The illustration in FIG. 5a is for exemplary purposes only and other arrangements and configurations of light sources and images would be apparent to those skilled in the art.


(22) FIG. 6b illustrates the data record response of second light source 28. This density plot shows a reverse pattern than from the one shown in the previous density plot. Image data 152 is shown with an amplitude between 80 and 125 at pixel values 470 to around 500. The drop in amplitude for pixel positions after 445 to nearly pixel position 220 at pixel position 432 represents a shadow falling to the right of the image cast again from a defect such as a piece of dust. After position 432, the amplitude rises into each level of the image dataset around pixel position 420. Thus, a left boundary 154 for a surface defect can be established at substantially position 445 based on the shadow position.

(25) The detection and the identity of the defects and the creation of defect maps can occur in a number of ways. In one implementation, those pixels that have a difference between the maxima and minima that is greater than a threshold can be determined to be a defect, and adjacent pixels that have a difference that is also greater than a threshold can be determined to form a defect region. A useful threshold is to measure the mean and standard deviation of the numerical values of pixels of the entire image and then setting the threshold at a level. For example, in one embodiment, the threshold is set at three standard deviations from the mean.

(26) FIG. 7 is a flow chart illustrating the processing of forming digital images as described in step 106 of FIG. 4. Initially, in step 200, the stored data images are obtained. In step 202, data-processing system 18 filters the digital data in the datasets for the two digital images captured from the different light sources of each portion of the image. In many applications the data-processing system 18 uses a high-pass filter for filtering. The purpose of the filter is to reduce the effects of irregular light sources shading. Filtering is not needed if the two light sources are perfectly balanced. A variety of filters are known to reduce the effects of irregular light source shading. A useful filter is the difference between the original image and the low-pass version of the image created through a Gaussian filter with a radius of five pixels.
(27) Once the data has been filtered, in steps 204 and 206, the minimum and maximum of the two corresponding pixels and each of the two captured digital images are obtained. The corresponding pixels are the pixels that are sensed from substantially the same physical location on the substrate. The maxima is the highest pixel intensity of the pixel pairs and the minima is the smallest intensity. When red, green and blue signals are captured there would be pixel values for each color channel. In steps 204 and 206, data-processing system 18 finds the maximum and minimum amplitude intensity for the pixel pairs. By obtaining the maxima and the minima, it is possible to obtain density plots of the maximum and minimum. These density plots are illustrated in FIGS. 8a and 8b.


(28) FIG. 8a illustrates the maximum pixel intensity for each pixel and FIG. 8b illustrates the minimum pixel intensity for each pixel. In step 208, the difference between the maximum and minimum is obtained. By obtaining this difference, it is possible to obtain a density plot of the difference between a maximum and a minimum. Such a density plot is illustrated in FIG. 8c. As is apparent from FIG. 8c, the difference between the minimum and the maximum is a center region 250 having a small difference value which corresponds to the center region of the defect, which on either side of the center region will be a very large difference value. The large value difference exists due to the fact that light from each side of the pixel will cast a shadow in the opposite direction and therefore the difference between the maximum and the minimum on the opposite side of the defects will be large. Note that the operations of steps 204, 206 and 208 can be implemented in a variety of different manners of those skilled in the art. As will be apparent to one of ordinary skill in the art, the maximum of the two pixels minus the minimum of the two pixels is equivalent to the absolute value of one pixel minus the other.
(29) In step 210, the differences of each pixel are used to create a defect map in which adjacent pixels, each indicative of a defect at the pixel level, are combined. This forms a region of pixels corresponding to a single defect. As can be seen in the difference between the density plots of FIGS. 8c and 8d, clusters of pixels will be operated upon, such that the maximum pixel difference value in the cluster will be assigned to all the pixels in the cluster, so long as the pixel values do not exceed a lower threshold value 816 such as an amplitude of 35. The lowest threshold value is used to indicate that if a pixel has a value below that threshold it does not contain a defect. The lower threshold value is empirically determined. Using this regional maximum tends to linearize portions of the density plot, which can be seen in FIG. 8d, and also aids in establishing more accurate borders 254 of the defect. For example, the first three pixels in FIG. 8c have different amplitude values. By considering these pixels to be part of the same cluster, we assign them the same value. This can be seen by examining the first three pixels of 8d. These pixels now have the same intensity value. This allows for differences in amplitudes to be determined more distinctly and therefore leads to a more accurate determination of borders.
(30) In determining the defect map, the present invention also applies an upper threshold value 252 to the difference data to obtain a mask of the areas that correspond to a defect. Thus, all pixel locations have a difference value that is greater than the upper threshold value 252, which in this example is 75, will be considered to contain a pure defect and can be fully corrected as described below.
(31) The area between the thresholds, considered to contain a partial defect, will be partially corrected, to avoid hard edges, as described below. While the upper threshold value, with an amplitude of 75, and the lower threshold value, with an amplitude of 35, have been found useful, other values can be used. It should be noted, therefore, that the defect map contains information not only to the presence or absence of defects, but also to the degree to which a defect exists. This helps, as will be appreciated by those of ordinary skill in the art, in blending together regions that do not contain a defect with adjacent regions that do contain a defect. While FIGS. 6a, 6b, 8a, 8b, 8c and 8d illustrate the use of density plots to locate defects, other graphical representations could also be used to analyze the data.

detect presence or absence of a second foreign substance based on a difference in reading level of the second read information generated by the imaging device (e.g. the invention can detect the absence of dirt, lint, smudges or a scratch that can be considered as a partial defect or a pure defect using a different type of light with a different wavelength, such a NIR, IR or ultraviolet light.  This is explained in col. 10, ll. 51-col. 11, ll. 8 (36), (37).  The same process of comparing maximum to minimum is used with these different wavelength lights, which is described in col. 9, ll. 13-col. 10, ll. 10 above.).

(36) A number of other types of light sources can also be utilized in accordance with a particular application of the present invention, such as light emitting diodes (LEDs), multiple separate light sources, and arrayed light sources. Lights of different wavelengths besides fluorescent, such as infrared (IR), near infrared (NIR), and ultraviolet (UV), can be used. Different wavelengths can be used for each separate light source.

(37) For example, if the substrate is scanned using a light having a wavelength in a part of the spectrum that reflects very little light off a substrate, the present invention tends to distinguish defects where there are specular highlights. If the substrate is scanned using light having a wavelength where the substrate is highly reflective, the present invention tends to distinguish defects by shadows. If the substrate is red, for example, a light source using red light will distinguish shadows, whereas a light source using green light will distinguish the specular highlights. Since most substrates become fairly dark in ultraviolet light, the use of an additional light source of ultraviolet light can be used to distinguish the spectral highlights. Similarly, since most substrates become very light in infrared light, an additional light source of infrared light can be used to distinguish shadows. Accordingly, different combinations of light sources can be used according to the present invention.

Therefore, in view of Potucek, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of circuitry configured to: detect presence or absence of a first foreign substance based on a difference in reading level of the first read information generated by the imaging device; and detect presence or absence of a second foreign substance based on a difference in reading level of the second read information generated by the imaging device, incorporated in the device of Hayashide, in order to use a different combination of light sources to distinguish defects from data scanned, which contributes to detecting and reducing defects in a digital image (as stated in Potucek col. 1, ll. 55-61.).  


Re claim 6: The teachings of Hayashide in view of Potucek are applied to independent claim 1 above. 
Hayashide teaches the image reading apparatus according to claim 1, wherein the imaging device includes a line sensor configured to receive the reflected light of the light in the first wavelength range and the reflected light of the light in the second wavelength range (e.g. a line CCD is used to receive reflected light from both the visible and infrared light sources, which is taught in ¶ [30]).  

[0030] As shown in the diagram, image information of a transparent film 103 that is illuminated by an invisible (infrared) light source 101 and a visible light source 102 is reflected by a mirror 106, passed through a lens 107 and formed into an image (that is, focused) on a line CCD that is an image pick-up element aligned in a main scanning direction. The film 103 is moved in a sub-scanning direction by a drive unit 105 via a film mount 104. The images recorded on the film 103 are read by the line CCD 108 as two-dimensional image information.


Re claim 8: The teachings of Hayashide in view of Potucek are applied to independent claim 1 above. 

However, Hayashide fails to specifically teach the features of the image reading apparatus according to claim 1, wherein the background member has a higher reflectance in a visible range and a lower reflectance in a near-infrared range or an ultraviolet range compared with plain paper. 
However, this is well known in the art as evidenced by Potucek.  Similar to the primary reference, Potucek discloses detecting defects (same field of endeavor or reasonably pertinent to the problem).    
Potucek teaches wherein the background member has a higher reflectance in a visible range and a lower reflectance in a near-infrared range or an ultraviolet range compared with plain paper (e.g. the invention discloses using ultraviolet light and lights near that wavelength tend to be make surfaces it scans darker and have a lower reflection than the reference area lit by a visible color, which is taught in col. 10, ll. 51-col. 11, ll. 8 above.).  
Therefore, in view of Potucek, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the background member has a higher reflectance in a visible range and a lower reflectance in a near-infrared range or an ultraviolet range compared with plain paper, incorporated in the device of Hayashide, in order to use a different combination of light sources to distinguish defects from data scanned, which contributes to detecting and reducing defects in a digital image (as stated in Potucek col. 1, ll. 55-61.).  



Re claim 9: The teachings of Hayashide in view of Potucek are applied to claim 1 above. 
Hayashide teaches an image forming apparatus comprising: the image reading apparatus according to claim 1; and an image forming device (interpretation: the image forming device executes printing according to the image data that has been subjected to the image processing by the image processing unit, thereby forming a printed image. This is disclosed on page 6.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to form an image according to image information generated by the imaging device (e.g. the invention can be incorporated in a copier that is used to both scan and print information associated with the scan, which is taught in ¶ [84].).  

[0084] It should be noted that the present invention can be adapted for use in a system comprising a plurality of devices, such as a host computer, and interface, a reader, a printer and the like, as well as for use with a single apparatus, such as a copier, a facsimile machine or the like.


Re claim 10: Claim 10 is similar to the features of claim 1.  Please refer to the rationale of clim1 for the rejection of claim 10.

Re claim 11: Claim 11 is similar to the features of claim 1.  Please refer to the rationale of clim1 for the rejection of claim 11.  In addition, ¶ [33] of Hayashide discloses using a CD or computer readable medium to store a program to perform the invention.


[0033] It should be noted that that the series of operations depicted in the flow chart shown in FIG. 5 is recorded as a control program on a recording medium. The recording medium may be a CD-ROM. The recording medium is installed in an external device that is connected to the image processing apparatus. The external device may be a personal computer. The series of operations to be described below is then executed by a system controller of the image processing apparatus, based on commands from the external device.



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashide, as modified by Potucek, as applied to claim 1 above, and further in view of Takeuchi (JP Pub 2003-337385 (Pub Date: 11-28-2003)).

Re claim 2: The teachings of Hayashide in view of Potucek are applied to independent claim 1 above. 
However, Hayashide fails to specifically teach the features of the image reading apparatus according to claim 1, wherein the imaging device includes: 
a first line sensor including a plurality of light-receiving elements lined in a main scanning direction, the first line sensor being configured to receive the reflected light of the light in the first wavelength range; and 
a second line sensor disposed at a position shifted from the first line sensor in a sub-scanning direction perpendicular to the main scanning direction, the second line sensor having a main scanning direction parallel to the main scanning direction of the first line sensor, the second line sensor configured to receive the reflected light of the light in the second wavelength range.  

However, this is well known in the art as evidenced by Takeuchi.  Similar to the primary reference, Takeuchi discloses scanning a document with multiple sensors for lights of different wavelengths (same field of endeavor or reasonably pertinent to the problem).   
Takeuchi teaches wherein the imaging device includes: 
a first line sensor including a plurality of light-receiving elements lined in a main scanning direction, the first line sensor being configured to receive the reflected light of the light in the first wavelength range (e.g. the invention in figure 7 shows RGB sensors used to read visible light and can be considered as the first line sensor, which is taught in ¶ [34] and [44].); and 

[0034] FIG. 7 shows a configuration in which a black-and-white line is added, and is arranged at a distance of 80 μ m from a red line.[0035] Next, referring to FIG. 8, a method of reading a reflection original using a black-and-white sensor will be described.

[0044] In step S 3, a visible light lamp is turned on at the time of reading a transparent original. In step S 4, a color reading operation is performed using the R, G, and B reading sensors. In step S 5, the visible light lamp is turned off. In step S 6, the infrared LED is turned on, and the infrared length optical path correction glass 107 is removed from the optical path using a solenoid (not shown).[0045] S7 reads an infrared image using a monochrome read sensor. In step S 8, the infrared LED is turned off and the correction glass 107 is returned to the optical path. In step S 9, the visible light information is corrected based on infrared light information by the host in step S 10. S 11 turns on the reflective document reading lamp.[0046] S12 is judged in color reading or monochrome reading. Step S 13 uses the R, G, and B lines to scan and scan the reflective document. In step S 14, monochrome reading of a reflective document is performed using a black-and-white sensor.

a second line sensor disposed at a position shifted from the first line sensor in a sub-scanning direction perpendicular to the main scanning direction, the second line sensor having a main scanning direction parallel to the main scanning direction of the first line sensor, the second line sensor configured to receive the reflected light of the light in the second wavelength range (e.g. the infrared sensor is shifted in the sub-scanning direction and is under the RGB sensors in order to receive the light reflected from a mirror to determine the image from an infrared light, which is taught in ¶ [45] and [46] above.).
Therefore, in view of Takeuchi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the imaging device includes: a first line sensor including a plurality of light-receiving elements lined in a main scanning direction, the first line sensor being configured to receive the reflected light of the light in the first wavelength range; and a second line sensor disposed at a position shifted from the first line sensor in a sub-scanning direction perpendicular to the main scanning direction, the second line sensor having a main scanning direction parallel to the main scanning direction of the first line sensor, the second line sensor configured to receive the reflected light of the light in the second wavelength range, incorporated in the device of Hayashide, as modified by Potucek, in order to contain an infrared sensor that reads an image reflected from an infrared light, which increases the CCD sensor sensitivity and reduces storage time (as stated in Takeuchi ¶ [14]).  
 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashide, as modified by Potucek and Takeuchi, as applied to claim 2 above, and further in view of Hayashi (USP 5617187).

Re claim 3: The teachings of Hayashide in view of Potucek and Takeuchi are applied to dependent claim 2 above. 
Hayashide teaches the image reading apparatus according to claim 2, further comprising: 
wherein the light source is configured to irradiate the reference member with the light in the first wavelength range and the light in the second wavelength range (e.g. as seen in figure 6, the transparent film reflects a different light that corresponds to a different magnification of the infrared light and the visible light, which is taught in ¶ [48] and [49] above.), and 

However, Hayashide fails to specifically teach the features of wherein the circuitry is configured to: 
detect the presence or absence of the first foreign substance based on a difference in reading level of the first read information generated by the first line sensor; and 
detect the presence or absence of the second foreign substance based on a difference in reading level of the second read information generated.  
However, this is well known in the art as evidenced by Potucek.  Similar to the primary reference, Potucek discloses detecting defects (same field of endeavor or reasonably pertinent to the problem).    
Potucek teaches wherein the circuitry is configured to: 
detect the presence or absence of the first foreign substance based on a difference in reading level of the first read information generated by the first line sensor (e.g. the invention discloses scanning a film or some other document in the area of the platen, which is taught in col. 5, ll. 58-col. 6, ll. 14 (12) above.  A piece of dirt or a scratch can be detected based on the difference calculated of a maximum and a minimum pixel value scanned based on visible light, which is taught in col. 7, ll. 11-19 (17), ll. 63-col. 8, ll. 7 (22) and col. 8, ll. 40-col. 9, ll. 12 (25)-(27) above.  The process of determining a difference between pixel values and determining a defect is explained in col. 9, ll. 13-col. 10, ll. 10 (28)-(31) above.); and 
detect the presence or absence of the second foreign substance based on a difference in reading level of the second read information generated (e.g. the invention can detect the absence of dirt, lint, smudges or a scratch that can be considered as a partial defect or a pure defect using a different type of light with a different wavelength, such a NIR, IR or ultraviolet light.  This is explained in col. 10, ll. 51-col. 11, ll. 8 (36), (37) above.  The same process of comparing maximum to minimum is used with these different wavelength lights, which is described in col. 9, ll. 13-col. 10, ll. 10 above.).

Therefore, in view of Potucek, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the circuitry is configured to: detect the presence or absence of the first foreign substance based on a difference in reading level of the first read information generated by the first line sensor; and detect the presence or absence of the second foreign substance based on a difference in reading level of the second read information generated, incorporated in the device of Hayashide, in order to use a different combination of light sources to distinguish defects from data scanned, which contributes to detecting and reducing defects in a digital image (as stated in Potucek col. 1, ll. 55-61.).  

However, Hayashide in view of Potucek above fails to specifically teach the features of a reference member to be read by the first line sensor and the second line sensor, for acquiring reference information for normalizing the reading level of the first line sensor and the reading level of the second line sensor in the main scanning direction; and second read information generated by the second line sensor.
However, this is well known in the art as evidenced by Takeuchi.  Similar to the primary reference, Takeuchi discloses scanning a document with multiple sensors for lights of different wavelengths (same field of endeavor or reasonably pertinent to the problem).   
Takeuchi teaches first line sensor and the second line sensor (e.g. the infrared sensor is shifted in the sub-scanning direction and is under the RGB sensors in order to receive the light reflected from a mirror to determine the image from an infrared light, which is taught in ¶ [45] and [46] above.).
Therefore, in view of Takeuchi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of first line sensor and the second line sensor, incorporated in the device of Hayashide, as modified by Potucek, in order to contain an infrared sensor that reads an image reflected from an infrared light, which increases the CCD sensor sensitivity and reduces storage time (as stated in Takeuchi ¶ [14]).  

However, the combination above fails to specifically teach the features of a reference member to be read by the first line sensor and the second line sensor, for acquiring reference information for normalizing the reading level of the first line sensor and the reading level of the second line sensor in the main scanning direction; and second read information generated by the second line sensor.
However, this is well known in the art as evidenced by Hayashi.  Similar to the primary reference, Hayashi discloses calibrating sensors for the scanning of RGB or infrared reflected data (same field of endeavor or reasonably pertinent to the problem).    
Hayashi teaches a reference member to be read by the first line sensor and the second line sensor, for acquiring reference information for normalizing the reading level of the first line sensor and the reading level of the second line sensor in the main scanning direction; and second read information generated by the second line sensor (e.g. the invention discloses scanning a reference to develop correction data to correct sensitivity and non-uniformity of illumination of the CCD when scanning RGB pixels, which is taught in col. 15, ll. 66-col. 16, ll. 14.  The invention further details an infrared shading plate that is used to perform the same process for infrared data scanned, which is taught in col. 16, ll. 22-52.  With the infrared function applied to the above combination, the resulting modification would introduce features of increasing the sensitivity of the color and infrared sensors to detect color and infrared images respectively.).

(102) The lamp 205 radiates light onto a white shading plate 1640 adhered to a portion of a platen 203, as shown in FIG. 30. A reflected image from the white shading plate 1640 is focused on the CCD 210 via the mirrors 206, 207, and 208, the filter frame 1610, and the lens 209 shown in FIG. 25. At this time, the filter frame 1610 is moved by a drive system (not shown), so that the infrared cut filter 1611 is located in front of the lens 209. The image of the white shading plate 1640 read by the CCD 210 is subjected to signal processing in the signal processing unit 211. Correction data for illumination nonuniformity of the lamp 205, and sensitivity nonuniformity in units of pixels of the R, G, and B pixel arrays 210-1, 210-2, and 210-3 on the CCD 210 are generated, and are stored in a memory 211-2. Thereafter, the lamp 205 is mechanically moved by a drive system (not shown) at a speed v in the direction of an arrow m in FIG. 30, thereby scanning the entire surface of the original. At this time, the maximum and minimum values of original densities are sampled from the image of the original 1630 read by the CCD 210, and a print density setting value in the copying operation is calculated.

(104) The infrared shading plate 1641 is uniformly coated with the above-mentioned infrared fluorescent paint, and emits fluorescence upon radiation of infrared rays included in light emitted from the lamp 205, as has been described above with reference to FIG. 24. At this time, the filter frame 1610 is driven by the drive system 1616, so that the visible light cut filter 1612 is located in front of the lens 209. Thus, only fluorescence is incident on the CCD 210. In this case, since light incident on the G and B pixel arrays 210-2 and 210-3 is cut over the entire wavelength range due to a synergistic effect of the filters deposited on these pixel arrays, and the visible light cut filter, only the R pixel array 210-1 whose transmission spectrum range extends up to an infrared range (see the curve Red in FIG. 12) can actually detect a signal. As described above, the infrared shading plate 1641 is arranged for correcting illumination nonuniformity of infrared rays included in light emitted from the lamp 205, and sensitivity nonuniformity of the CCD 210 with respect to infrared rays. With this arrangement, a high-precision infrared reading system can be realized, and shading correction processing can be executed not only for a visible light range but also for an infrared range. The energy of the infrared components of the lamp 205 is as low as a fraction of energy of the visible light components, and an image reading operation cannot often be satisfactorily attained if electrical setting of a scanner unit upon reading of the white shading plate or an original is left unchanged. Thus, in this embodiment, the infrared shading plate is arranged, as described above, and a drive signal of the CCD 210 is properly controlled to obtain an image signal of a sufficient level. Such control will be exemplified below.


Therefore, in view of Hayashi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a reference member to be read by the first line sensor and the second line sensor, for acquiring reference information for normalizing the reading level of the first line sensor and the reading level of the second line sensor in the main scanning direction; and second read information generated by the second line sensor, incorporated in the device of Hayashide, as modified by Potucek and Takeuchi, in order to correct the sensing of image components of both the visible and invisible light spectrum, which would create a high precision infrared reading system (as stated in Hayashi col. 16, ll. 36-43).  

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashide, as modified by Potucek and Takeuchi, as applied to claim 2 above, and further in view of Hyoki (USP 9066053).

Re claim 4: The teachings of Hayashide in view of Potucek and Takeuchi are applied to dependent claim 2 above. 
Hayashide teaches the image reading apparatus according to claim 2, wherein the light source includes: 
a first light source configured to emit visible light as the light in the first wavelength range (e.g. visible light source (102) is used to emit light onto a transparent film (103).  This is taught in ¶ [30] and [31].); and 
wherein the first line sensor is configured to receive the reflected light of the visible light from the first light source, to generate the first read information (e.g. the film density information associated with the visible light in order to adjust parameters of the scanner, which is taught in ¶ [34]-[36].  Next, the scanning by visible light occurs again in order to store the image data captured by the sensor during this process, which is disclosed in ¶ [39].). 

However, Hayashide fails to specifically teach the features of wherein the light source includes: a second light source configured to emit near-infrared ray or ultraviolet ray as the light in the second wavelength range; wherein the line sensor is configured to receive the reflected light of the near-infrared ray or the ultraviolet ray from the second light source, to generate the second read information;
wherein the circuitry is configured to: detect a black foreign substance based on a difference in reading level of the first read information generated by the first line sensor, and detect a foreign substance based on a difference in reading level of the second read information generated by the line sensor.
However, this is well known in the art as evidenced by Potucek.  Similar to the primary reference, Potucek discloses detecting defects (same field of endeavor or reasonably pertinent to the problem).    
Potucek teaches wherein the light source includes: 
a second light source configured to emit near-infrared ray or ultraviolet ray as the light in the second wavelength range (e.g. the invention can detect the absence of dirt, lint, smudges or a scratch that can be considered as a partial defect or a pure defect using a different type of light with a different wavelength, such a NIR, IR or ultraviolet light.  This is explained in col. 10, ll. 51-col. 11, ll. 8 (36), (37) above.), 
wherein the line sensor is configured to receive the reflected light of the near-infrared ray or the ultraviolet ray from the second light source, to generate the second read information (e.g. the invention can detect the absence of dirt, lint, smudges or a scratch that can be considered as a partial defect or a pure defect using a different type of light with a different wavelength, such a NIR, IR or ultraviolet light.  This is explained in col. 10, ll. 51-col. 11, ll. 8 (36), (37) above.), and 
wherein the circuitry is configured to: 
detect a black foreign substance based on a difference in reading level of the first read information generated by the first line sensor (e.g. the invention discloses scanning a film or some other document in the area of the platen, which is taught in col. 5, ll. 58-col. 6, ll. 14 (12).  A piece of dirt or a scratch can be detected based on the difference calculated of a maximum and a minimum pixel value scanned based on visible light, which is taught in col. 7, ll. 11-19 (17), ll. 63-col. 8, ll. 7 (22) and col. 8, ll. 40-col. 9, ll. 12 (25)-(27) above.), and 
detect a foreign substance based on a difference in reading level of the second read information generated by the line sensor (e.g. the invention can detect the absence of dirt, lint, smudges or a scratch that can be considered as a partial defect or a pure defect using a different type of light with a different wavelength, such a NIR, IR or ultraviolet light.  This is explained in col. 10, ll. 51-col. 11, ll. 8 (36), (37) above).  
Therefore, in view of Potucek, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of circuitry configured to: detect presence or absence of a first foreign substance based on a difference in reading level of the first read information generated by the imaging device; and detect presence or absence of a second foreign substance based on a difference in reading level of the second read information generated by the imaging device, incorporated in the device of Hayashide, in order to use a different combination of light sources to distinguish defects from data scanned, which contributes to detecting and reducing defects in a digital image (as stated in Potucek col. 1, ll. 55-61.).  

However, Hayashide in view of Potucek fails to specifically teach the features of second read information generated by the second line sensor.
However, this is well known in the art as evidenced by Takeuchi.  Similar to the primary reference, Takeuchi discloses scanning a document with multiple sensors for lights of different wavelengths (same field of endeavor or reasonably pertinent to the problem).   
Takeuchi teaches second read information generated by the second line sensor (e.g. the infrared sensor is shifted in the sub-scanning direction and is under the RGB sensors in order to receive the light reflected from a mirror to determine the image from an infrared light, which is taught in ¶ [45] and [46] above.).
Therefore, in view of Takeuchi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of second read information generated by the second line sensor, incorporated in the device of Hayashide, as modified by Potucek, in order to contain an infrared sensor that reads an image reflected from an infrared light, which increases the CCD sensor sensitivity and reduces storage time (as stated in Takeuchi ¶ [14]).  

However, the combination above fails to specifically teach the features of detect a white foreign substance.
However, this is well known in the art as evidenced by Hyoki.  Similar to the primary reference, Hyoki discloses detecting white and black dust (same field of endeavor or reasonably pertinent to the problem).    
Hyoki teaches detect a white foreign substance (e.g. the invention gives the method of detecting white dust on a platen by using a white color reference surface and a detection reference surface, which is taught in col. 12, ll. 4-35.).

(109) In addition, when dust detection is limited to the window glass 286, white dust and black dust are able to be discriminated by concurrently using the white color reference surface 232 and the detection reference surface 228. In this case, it is preferable that the lamp 212 be lighted. When the lamp 212 is lighted out to be into complete darkness without light, the read value is 0.
(110) However, the reference roll applied to the exemplary embodiment of the invention includes a color reference surface of a chromatic color (the yellow color reference surface 234, the cyan color reference surface 237, the magenta color reference surface 239, the red color reference surface 231, the green color reference surface 233, and the blue color reference surface 235) in addition to a color reference surface of an achromatic color (the white color reference surface 232 and the detection reference surface 228 (a black color)), and in particular, the existence or non-existence of the attached dust, and the location thereof with respect to the color reference surface of the chromatic color are not discriminated. In other words, when the dust is attached to the color reference surface of the chromatic color, a remarkable difference in density may not occur, and thus it is difficult to discriminate the existence or non-existence of the attached dust, and the location thereof compared to the reference surface of the achromatic color.
(111) Therefore, in the exemplary embodiment of the invention, an algorithm by which the existence or non-existence of the attached dust (the white dust and the black dust) in each reference surface is able to be discriminated, and whether the existing dust is in the reference surface or in the window glass 286 is able to be discriminated is established.

	Therefore, in view of Hyoki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of detect a white foreign substance, incorporated in the device of Hayashide, as modified by Potucek and Takeuchi, in order to use different methods to detect and differentiate between white and black dust, which improves the detection of different types of dust on a platen (as stated in Hyoki col. 16, ll. 30-35).  

Re claim 5: The teachings of Hayashide in view of Potucek, Takeuchi and Hyoki are  applied to dependent claim 4 above. 
However, Hayashide fails to specifically teach the features of the image reading apparatus according to claim 4, further comprising a driver configured to move the first line sensor and the second line sensor along the sub- scanning direction, wherein the first line sensor includes: a red line sensor configured to receive red light of the visible light; a green line sensor configured to receive green light of the visible light; and a blue line sensor configured to receive blue light of the visible light, and wherein the red line sensor, the green line sensor, the blue line sensor, and the second line sensor are shifted from each other in the sub-scanning direction, and wherein respective main scanning directions of the red line sensor, the green line sensor, the blue line sensor, and the second line sensor are parallel to each other.  
However, this is well known in the art as evidenced by Takeuchi.  Similar to the primary reference, Takeuchi discloses scanning a document with multiple sensors for lights of different wavelengths (same field of endeavor or reasonably pertinent to the problem).   
Takeuchi teaches further comprising a driver (interpretation: driver includes a gear and a belt.  The carriage is moved in the sub-scanning direction via the driver by rotation of the carriage motor, which is disclosed on pages 4 and 9.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to move the first line sensor and the second line sensor along the sub- scanning direction (e.g. the carriage containing the sensors for the RGB and infrared data can be moved in the sub-scanning direction, which is taught in ¶ [27].), 
[0027]First, by turning off the illumination lamp 20 for the reflective document and the LED substrate 7 for detecting the dust flaw, and turning on the lamp 6 for the transmissive original, the whole of the planar light source 3 is caused to emit light, and the carriage 9 is moved in the sub-scanning direction, whereby the image information on the transmissive original is projected onto the CCD 06 through the reflective mirror 16 and the lens 105.

wherein the first line sensor includes: 
a red line sensor configured to receive red light of the visible light; a green line sensor configured to receive green light of the visible light; and a blue line sensor configured to receive blue light of the visible light (e.g. the red, blue and green sensors are combined with an infrared sensor to read visible and invisible light information, which is taught in ¶ [13].), and 

[0013] [Means for solving the problem]To solve the above problem, the CCD sensor for reading infrared light is used, in which a CCD sensor for reading an infrared light is provided in addition to a 3 color sensor of a conventional red reading sensor, a green reading sensor, a blue reading sensor, and a blue reading sensor.

wherein the red line sensor, the green line sensor, the blue line sensor, and the second line sensor are shifted from each other in the sub-scanning direction (e.g. as seen in figure 7, the different sensors are all shifted from one another in the sub-scanning direction, which is taught in ¶ [13] and [34].), and

[0034]FIG. 7 shows a configuration in which a black-and-white line is added, and is arranged at a distance of 80 μ m from a red line.
 
wherein respective main scanning directions of the red line sensor, the green line sensor, the blue line sensor, and the second line sensor are parallel to each other (e.g. the main scanning directions of the sensors are all parallel to one another, which is seen in figure 7 and taught in ¶ [13] and [34] above.).

Therefore, in view of Takeuchi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising a driver configured to move the first line sensor and the second line sensor along the sub- scanning direction, wherein the first line sensor includes: a red line sensor configured to receive red light of the visible light; a green line sensor configured to receive green light of the visible light; and a blue line sensor configured to receive blue light of the visible light, and wherein the red line sensor, the green line sensor, the blue line sensor, and the second line sensor are shifted from each other in the sub-scanning direction, and wherein respective main scanning directions of the red line sensor, the green line sensor, the blue line sensor, and the second line sensor are parallel to each other, incorporated in the device of Hayashide, as modified by Potucek, in order to contain an infrared sensor that reads an image reflected from an infrared light, which increases the capability of the overall sensing system (as stated in Takeuchi ¶ [13]).  


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashide, as modified by Potucek, as applied to claim 6 above, and further in view of Hyoki (USP 9066053).

Re claim 7: The teachings of Hayashide in view of Potucek are applied to dependent claim 6 above.
Hayashide teaches the image reading apparatus according to claim 6, wherein the light source includes: 
a first light source configured to emit visible light as the light in the first wavelength range (e.g. visible light source (102) is used to emit light onto a transparent film (103).  This is taught in ¶ [30] and [31].); and 
wherein the line sensor is configured to receive the reflected light of the visible light from the first light source (e.g. the film density information associated with the visible light in order to adjust parameters of the scanner, which is taught in ¶ [34]-[36].  Next, the scanning by visible light occurs again in order to store the image data captured by the sensor during this process, which is disclosed in ¶ [39].). 
 

However, Hayashide fails to specifically teach the features of a second light source configured to emit near-infrared ray or ultraviolet ray as the light in the second wavelength range, 
	wherein the line sensor is configured to receive the reflected light of the visible light from the first light source and the reflected light of the near-infrared ray or the ultraviolet ray from the second light source; and
	the circuitry is configured to: detect a black foreign substance based on a difference in reading level, by the line sensor, of the first read information by the visible light; and 
detect a foreign substance based on a difference in reading level, by the line sensor, of the second read information by the near-infrared ray or the ultraviolet ray.

However, this is well known in the art as evidenced by Potucek.  Similar to the primary reference, Potucek discloses detecting defects (same field of endeavor or reasonably pertinent to the problem).    
Potucek teaches wherein the light source includes: 
a second light source configured to emit near-infrared ray or ultraviolet ray as the light in the second wavelength range (e.g. the invention can detect the absence of dirt, lint, smudges or a scratch that can be considered as a partial defect or a pure defect using a different type of light with a different wavelength, such a NIR, IR or ultraviolet light.  This is explained in col. 10, ll. 51-col. 11, ll. 8 (36), (37) above.), 
wherein the line sensor is configured to receive the reflected light of the visible light from the first light source and the reflected light of the near-infrared ray or the ultraviolet ray from the second light source (e.g. the invention can detect the absence of dirt, lint, smudges or a scratch that can be considered as a partial defect or a pure defect using a different type of light with a different wavelength, such a NIR, IR or ultraviolet light.  This is explained in col. 10, ll. 51-col. 11, ll. 8 (36), (37) above.  The same sensor can receive information from visible or color image information, which is taught in col. 3, ll. 35-64.), and 

(3) Scanner 16 generally includes a glass or similarly clear platen 22. Document 12, the document to be scanned, is placed on top of platen 22. Document 12 has an image side 12a, which will be digitally recorded by scanner 16. Scanner 16 further comprises an imaging subsystem 24. In this embodiment, imaging subsystem 24 includes a first light source 26, a second light source 28, and a sensing device 30. Sensing device 30 is operable to capture image data from image side 12a produced by light reflected from first light source 26 and light reflected from second light source 28. In one embodiment, sensing device 30 comprising a detector 32 and an optical system 34. Optical system 34 is operable to focus the reflected light from document 12 onto detector 32 in such a manner that detector 32 can record the image data from document 12. In a particular embodiment, detector 32 is a charge coupled device (CCD). However, detector 32 maybe any suitable type of light sensing device. For example, detector 32 may be a CMOS detector, a photoresistor, a phototransistor and the like. As is well known in the art, the detector 32 will, for a color image, have distinct red, green and blue sensor portions. Note that red, green and blue is meant to be any equivalent representation of those colors in any color space such as CMYK, XYZ, LAB, or any other equivalent color space. Color spaces are different ways to represent the red, green and blue colors.

the circuitry is configured to:  
detect a black foreign substance based on a difference in reading level, by the line sensor, of the first read information by the visible light (e.g. the invention discloses scanning a film or some other document in the area of the platen, which is taught in col. 5, ll. 58-col. 6, ll. 14 (12).  A piece of dirt or a scratch can be detected based on the difference calculated of a maximum and a minimum pixel value scanned based on visible light, which is taught in col. 7, ll. 11-19 (17), ll. 63-col. 8, ll. 7 (22) and col. 8, ll. 40-col. 9, ll. 12 (25)-(27) above.), and 
detect a foreign substance based on a difference in reading level, by the line sensor, of the second read information by the near-infrared ray or the ultraviolet ray (e.g. the invention can detect the absence of dirt, lint, smudges or a scratch that can be considered as a partial defect or a pure defect using a different type of light with a different wavelength, such a NIR, IR or ultraviolet light.  This is explained in col. 10, ll. 51-col. 11, ll. 8 (36), (37) above).  
Therefore, in view of Potucek, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a second light source configured to emit near-infrared ray or ultraviolet ray as the light in the second wavelength range, wherein the line sensor is configured to receive the reflected light of the visible light from the first light source and the reflected light of the near-infrared ray or the ultraviolet ray from the second light source; and the circuitry is configured to: detect a black foreign substance based on a difference in reading level, by the line sensor, of the first read information by the visible light; and detect a foreign substance based on a difference in reading level, by the line sensor, of the second read information by the near-infrared ray or the ultraviolet ray, incorporated in the device of Hayashide, in order to use a different combination of light sources to distinguish defects from data scanned, which contributes to detecting and reducing defects in a digital image (as stated in Potucek col. 1, ll. 55-61.).  

However, the combination above fails to specifically teach the features of detect a white foreign substance.
However, this is well known in the art as evidenced by Hyoki.  Similar to the primary reference, Hyoki discloses detecting white and black dust (same field of endeavor or reasonably pertinent to the problem).    
Hyoki teaches detect a white foreign substance (e.g. the invention gives the method of detecting white dust on a platen by using a white color reference surface and a detection reference surface, which is taught in col. 12, ll. 4-35 above.).

	Therefore, in view of Hyoki, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of detect a white foreign substance, incorporated in the device of Hayashide, as modified by Potucek and Takeuchi, in order to use different methods to detect and differentiate between white and black dust, which improves the detection of different types of dust on a platen (as stated in Hyoki col. 16, ll. 30-35).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kamei teaches identifying dust on a platen area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD DICKERSON/Primary Examiner, Art Unit 2672